Citation Nr: 1508666	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-04 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for high cholesterol.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities secondary to diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities secondary to diabetes mellitus.

6.  Entitlement to service connection for a cardiovascular condition (claimed as a heart attack) secondary to diabetes mellitus.

7.  Entitlement to service connection for loss of sight.




REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Philadelphia, PA Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2014, the Veteran presented sworn testimony during a video-conference Board hearing in Philadelphia, PA, which was presided over by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of entitlement to service connection for diabetes mellitus, entitlement to service connection for hypertension entitlement to service connection for loss of sight, entitlement to service connection for peripheral neuropathy of the upper extremities secondary to diabetes mellitus, entitlement to service connection for peripheral neuropathy of the lower extremities secondary to diabetes mellitus, and entitlement to service connection for a cardiovascular condition (claimed as a heart attack) secondary to diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

High cholesterol is a laboratory finding and not a disability for which service connection may be granted.


CONCLUSION OF LAW

The criteria to establish service connection for high cholesterol are not met.  38 U.S.C.A. §§ 1101, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
 
Initially the Board notes that, for the reasons detailed below, the Veteran's elevated cholesterol claim must be denied as a matter of law.  In VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General Counsel held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

The Veteran has not undergone a VA examination to address the claimed high cholesterol.  Such a VA examination is not necessary, however, because the evidence of record is sufficient to render a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2014).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)(citation omitted).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Merits

The Board acknowledges that there is no dispute that the competent medical evidence confirms the Veteran has elevated cholesterol.  Nevertheless, elevated cholesterol level represents a laboratory finding and is not considered a disability for VA purposes.  In language provided in the Federal Register, VA noted that while Veterans were "receiving diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol. . . . [t]he diagnoses listed are actually laboratory test results, and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule to address."  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  It is also pertinent to note that the term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this case, there is no indication that the Veteran's elevated cholesterol is manifested by any such impairment; the record does not reflect that a disability manifested by elevated cholesterol is causally or etiologically related to any disease, injury, or incident in service.  Consequently, the Board concludes the Veteran's claim of service connection for elevated cholesterol must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

Accordingly, service connection must be denied for this condition.  The Board has considered whether the Veteran's claim may be liberally construed to include a claim for a heart, vascular or endocrine condition.  However, the Veteran has not identified any such conditions in any of his written statements, nor does the medical evidence indicate the presence of any of these disabilities.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board can find no basis to expand the scope of the appeal. 

This does not mean that the Veteran may not be service-connected for any disability that arises from his high cholesterol.  To the contrary, this would be the correct avenue for him to be compensated for high cholesterol if such a disability arises in the future.  At present, however, the Board is not presented with this question as no disability has been demonstrated.  Accordingly, entitlement to service connection for high cholesterol is denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  38 U.S.C. § 5107 (West 2014).

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for high cholesterol is denied


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claims of entitlement for .

The Board has determined that the Veteran's testimony of carrying herbicide barrels which he believes contained Agent Orange is credible.  Importantly, the Veteran is competent to be able to report what he experienced in the process of shipping barrels on an aircraft he was crewmember on; importantly his Military Occupation Specialty (MOS) as a Loadmaster placed him in a unique position to observe what was loaded onto aircraft, as he was responsible for aircraft cargo.  Considering these facts, the Board finds that a VA examination is warranted to determine whether the Veteran's diabetes is consistent with his claimed exposure to Agent Orange in service.  

As the disposition of the underlying claim for diabetes would have significant impact on the disposition of the Veteran's claim for service connection for hypertension, loss of sight, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, and cardiovascular condition (claimed as a heart attack), the Board finds that these issues are inextricably intertwined and a Board decision on these claims at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Board further notes that the Veteran's service treatment records seem to be incomplete.  As the claim is being remanded, the Board finds that the AOJ should alert the Veteran of this deficiency and then attempt to obtain copies from the Veteran and the appropriate service department office.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request a copy of any outstanding STRs in the Veteran's which may be in his possession.

Contact the National Personnel Records Center (NPRC) and any other appropriate records custodians and attempt to obtain any outstanding STRs, prior to the Veteran's separation from service in July 1968.

If the AOJ cannot obtain the identified records, a notation to that effect should be included in the file.  The Veteran is to be notified of any unsuccessful efforts in this regard.

2.  After the above development is accomplished, schedule the Veteran for appropriate VA examination.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.  

(A)  The examiner is asked to opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's diabetes is etiologically related to service, to include exposure to herbicides (e.g., Agent Orange) in the Republic of Vietnam (RVN).  The examiner is hereby advised that the Veteran's exposure to Agent Orange in considered to be consistent with his involvement with the loading and shipment of barrels on an aircraft he was a crewmember on and his MOS of Loadmaster.  

(B)(i)  IF the VA examiner finds that the Veteran's diabetes is as at least likely as not related to exposure to Agent Orange, the VA examiner should then also opine whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's loss of sight, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, cardiovascular condition, and/or hypertension were caused or aggravated by the Veteran's diabetes. 

OR

(B)(ii)  IF examiner finds that the Veteran's diabetes is NOT as at least likely as not related to his exposure to Agent Orange, the examiner should opine whether these conditions are otherwise etiologically related to the Veteran's active service.  

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.  

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to service connection for diabetes mellitus, entitlement to service connection for hypertension entitlement to service connection for loss of sight, entitlement to service connection for peripheral neuropathy of the upper extremities secondary to diabetes mellitus, entitlement to service connection for peripheral neuropathy of the lower extremities secondary to diabetes mellitus, and entitlement to service connection for a cardiovascular condition (claimed as a heart attack) secondary to diabetes mellitus.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.




	(CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


